         Case 4:19-mj-00536-CAN Document 1 Filed 09/18/19 Page 1 of 1 PageID #: 1




                   Craig Martin Season )
                                                              )
                                                              )
                      Defendcmt(s)


                                           CRIMINAL COMPLAINT
        I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 09/12/2019 in the county of Collin in the
     Eastern __ District of Texas , the defendan s) violated:

           Code Section Offense Description
21 U.S.C. §§ 841 (a)(1) distributed a quantity of a mixture and substance containing a detectable
                                   amount of methamphetamine.




        This criminal complaint is based on these facts:

See attached Affidavit.




        sf Continued on the attached sheet.



                                                                                      Complai ant s signature

                                                                              Ccial gent Jeannette Williamson, ATF
                                                                                         nitted nmne and title


Sworn to before me and signed in my presence.



Date:             09/18/2019 f                I* |
                                                                                         Judge's signature


City and state:                  Sherman, Texas                            Christine A. Nowak, U.S. Magistrate Judge
                                                                                       Printed name and title
